DETAILED ACTION
This action is in response to communications filed 1/21/2021:
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:
Regarding claim 13, it should recite “the information processing apparatus according to 
Regarding claim 20, please add “:” after “a control apparatus including” and after “a terminal apparatus including”.
Regarding claim 20, it recites “a sound collection unit that is mounted on the user and used and that collects….” It is unclear what is meant by “and used” as the operation of “collecting” already implies the unit being “used”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it recites “…the control unit causes the sound source moved based on….” However, it is unclear, based on parent claim 1 and dependent claim 5, at what point did the sound source “move”. Claim 1 is directed towards outputting sound according to a detected position of the user’s head and a control unit that controls said outputting of sound based on said detected position of the user’s head. It is unclear at what point did the sound source move or how it “moved”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romigh (US20150156599).
Regarding claim 1, Romigh teaches an information processing apparatus (¶3, audio systems) comprising:
a detection unit that detects a position of a head of a user (¶54, system comprises of a module for determining a position of the listener’s head);
a storage unit that stores a head related transfer function of the user (¶53, system comprises of a database [storage unit] capable of storing HRTFs);
a determination unit that determines a position of a sound source for measuring the head related transfer function of the user based on the position of the head detected by the detection unit and information stored in the storage unit (¶49-54, plurality of sound sources are output in order to arrive at individualized HRTFs [individualized HRTFs being tailored to individual characteristics of the listener]); and
a control unit that controls the sound source to output measurement signal sound from the position determined by the determination unit (Fig. 4, ¶50, computing system that is capable of controlling the various output for determining individualized HRTFs).
Regarding claim 2, Romigh teaches further comprising:
a specification unit that specifies the user (¶9, 57, individualized characteristics of the listener is considered a parameter in determining individualized HRTFs).
Regarding claim 3, Romigh teaches wherein
the determination unit determines a position of a sound source for measuring the head related transfer function of the user next without overlapping the position where the head related transfer function is already measured (¶30, 57, individualized characteristics are used to determine individualized HRTFs; ¶50, the system allows for control of sound source output for any number of speakers and aims to derive the HRTFs in an efficient manner [¶83]).
Regarding claim 4, Romigh teaches wherein

Regarding claim 5, Romigh teaches wherein
the control unit causes the sound source moved based on the position determined by the determination unit to output measurement signal sound (¶50, the system allows for control of sound source output for any number of speakers).
Regarding claim 6, Romigh teaches further comprising:
a calculation unit that calculates the head related transfer function of the user based on collected sound data obtained by collecting, at the position of the head, the measurement signal sound output from the sound source (¶49-53, HRTFs are calculated based on measurement signals output from speakers and captured via in-ear microphones at the user’s head).
Regarding claim 7, Romigh teaches further comprising:
a first determination unit that determines whether or not there is an abnormality in the collected sound data (¶68, 76, errors are bound to happen in any measurement system; i.e. microphone errors can occur between the different frequency responses of differing brands of in-ear microphones and thus arriving at different HRTFs).
Regarding claim 8, Romigh teaches wherein
the first determination unit performs the determination by handling, as no-signal, the collected sound data in a time domain in which a measurement signal is not measured due to a metric space delay between the position of the head and the position of the sound source (¶68, 76, errors are bound to happen in any measurement system; i.e. sounds are traveling waves and thus take a small amount of 
Regarding claim 9, Romigh teaches further comprising:
a second determination unit that determines whether or not there is an abnormality in the head related transfer function calculated by the calculation unit (¶68, 76, errors are bound to happen in any measurement system; Romigh acknowledges there being localization errors see Figs. 12A-12C).
Regarding claim 10, Romigh teaches wherein
the calculation unit uses collected sound data of measurement signal sound output from the sound source near the position determined by the determination unit to interpolate the head related transfer function at the position determined by the determination unit (¶56, 78, HRTFs are determined using results determined by the in-ear microphones; interpolation techniques can be used to interpolate captured sound samples to any arbitrary set of directions desired for playback of spatialized audio).
Regarding claim 11, Romigh teaches wherein
the determination unit sequentially determines the position of the sound source for measuring the head related transfer function of the user next so as to evenly measure the head related transfer function throughout an area to be measured (¶50-53, the system allows for control of sound source output for any number of speakers or until a measurement signal is played from each loudspeaker; see Fig. 5, speakers distributed evenly throughout the measurement area of the dome).
Regarding claim 12, Romigh teaches wherein
the determination unit sequentially determines the position of the sound source for measuring the head related transfer function of the user next based on a priority set in the area to be measured (¶50-53, the system allows for control of sound source output for any number of speakers or until a measurement signal is played from each loudspeaker; ¶47, a first plurality of HRTFs may be measured at 
Regarding claim 19, it is rejected similarly as claim 1. The method can be found in Romigh (abstract, method).
Regarding claim 20, it is rejected similarly as a combination of claims 1 and 6. Romigh further teaches a terminal apparatus (Fig. 4, computing system including the in-ear microphones) including
a sound collection unit that is mounted on the user and used and that collects, at the position of the head, the measurement signal sound output from the sound source (¶46, 51, in-ear microphones for receiving the sound source output signal), and
a transmission unit that transmits data collected by the sound collection unit to the control apparatus (¶46, 51, received in-ear microphone signals are converted to HRTFs and sent to storage unit [see Fig. 4]; teachings of Romigh allows for other embodiments of the system shown in Fig. 4 – the head-mounted device of Lester is therefore seen as a possible “other embodiment”).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romigh (US20150156599) in view of Lester (US20160119731).
Regarding claim 13, Romigh fails to explicitly teach further comprising:

Lester teaches further comprising:
an information presentation unit that presents information prompting the user to make an action of changing the position of the head when there is no sound source that generates the measurement signal sound at the position of the sound source determined by the determination unit (¶25, processing system may determine a target position for measuring HRTFs and if user’s current position differs from said target position, a message can be displayed to the user [see ¶31] to prompt the user to change their current position to the target position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio system (as taught by Romigh) such that it further comprises of a display module (as taught by Lester). The rationale to do so is to provide for measuring HRTFs in a more accurate manner by guiding the user’s head position and orientation to optimal positions (Lester, ¶50).
Regarding claim 14, Romigh in view of Lester teaches further comprising:
a display (Lester, Fig. 4, display 126), wherein
the information presentation unit presents the information to be viewed by the user at a predetermined position of the display (Lester, ¶38, visual display can display various information for the user), and
causes the sound source that is at a position determined by the determination unit for the head after the change in the position, to generate measurement signal sound when the user faces the information (Lester, ¶45, 48, measurements for determining HRTFs are made after determining the listener is at the target location).
Regarding claim 15, Romigh in view of Lester teaches comprising:
a plurality of sound sources (Romigh, Fig. 5, each speaker can be a sound source), wherein
the control unit controls a sound source that is arranged at a position determined by the determination unit for the head after the change in the position, to output measurement signal sound (Lester, ¶46, 48, visual and auditory guides may be presented to the user so that they are positioned at the target location – once at the target location, HRTFs are determined).
Regarding claim 16, Romigh in view of Lester teaches comprising:
a plurality of sound sources (Romigh, Fig. 5, each speaker can be a sound source), wherein
the control unit determines a first sound source among the plurality of sound sources that outputs measurement signal sound (Romigh, Fig. 5, each speaker can be a sound source),
the information presentation unit determines a second sound source among the plurality of sound sources that presents acoustic information prompting the user to make an action, and
when the user faces the acoustic information, the first sound source is in a positional relation corresponding to the position determined by the determination unit with respect to the position of the head (Lester, ¶46, 48, visual and auditory guides may be presented to the user so that they are positioned at the target location – once at the target location, HRTFs are determined).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romigh (US20150156599) in view of Morise et al (NPL: “Warped-TSP…”, hereinafter “Morise”).
Regarding claim 17, Romigh fails to explicitly teach wherein
the measurement signal sound includes a time-stretch pulse in which power is inversely proportional to frequency.
Morise teaches wherein

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the measurement signal (as taught by Romigh) for the warped-TSP signal (as taught by Morise). The rationale to do so is to substitute one well known measurement signal for another to yield the predictable result of improving SNR for a measurement signal in environments where there is background noise (Morise, §4).
Regarding claim 18, Romigh in view of Morise teaches wherein
the measurement signal sound includes a time-stretch pulse in which amplitude at each frequency is adjusted according to a frequency spectrum of stationary noise of a measurement environment (Morise, §2.6, warped-TSP can be optimized/tailored based on the background noise of the environment under measurement).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651